Citation Nr: 0530268	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  02-15 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant's service establishes basic eligibility 
for Department of Veterans Affairs benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel





INTRODUCTION

The appellant contends that he had active service in the 
Commonwealth Army of the Philippines (USAFFE).

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2001 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied 
entitlement to VA benefits on the basis that valid military 
service in the U.S. Armed Forces had not been established.  
The record shows a previous administrative decision in 
December 1985 denying entitlement to nonservice-connected 
disability pension.  In December 2002, the Board remanded 
this case so that a Board hearing could be scheduled.  The 
appellant subsequently testified before the undersigned 
Acting Veterans Law Judge at an April 2003 Board video 
conference hearing.

In October 2003, the Board denied the appellant's claim for 
entitlement to basic eligibility for VA benefits.  The 
appellant appealed this decision to the United States Court 
of Appeals for Veterans Claims (CAVC).  In a February 2004 
Order, the Court granted the VA General Counsel's and 
Appellant's Joint Motion For Remand, and vacated the October 
2003 Board decision.  The appellant's claim was remanded to 
the Board; and in April 2004, the veteran requested Agency of 
Original Jurisdiction (AOJ) review of the case.  In a May 
2004 Board decision, the Board determined that new and 
material evidence had been submitted since the RO's December 
1985 administrative decision, and remanded this case to the 
RO for additional development.  The proper development 
subsequently was accomplished and this case is now properly 
before the Board.

On November 3, 2005, the Board found that good or sufficient 
cause was shown under the provisions of 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c) for this appeal to be advanced on 
the Board's docket. 




FINDING OF FACT

The appellant did not have qualifying active military service 
for purposes of VA benefits.


CONCLUSION OF LAW

Basic eligibility for VA benefits is not established.  38 
U.S.C.A. §§ 101(2), 107(a), 1310, 1521, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The CAVC in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and that the VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the appellant with a copy of the appealed 
October 2001 administrative decision, July 2002 statement of 
the case (SOC), and June 2005 supplemental statement of the 
case (SSOC) that discussed the pertinent evidence, and the 
laws and regulations related to determining basic eligibility 
for VA benefits.    In the October 2001 administrative 
decision, the RO stated that basic eligibility for VA 
benefits could be established only upon verification of valid 
military service by the National Personnel Records Center 
(NPRC) in St. Louis, Missouri.  It stated that decisions 
concerning verification of military service are the 
responsibility of the NPRC and under the provisions of law, 
38 C.F.R. § 3.203, are binding on VA, which has no authority 
to change or amend the findings.  In the July 2002 statement 
of the case, the RO provided the appellant with the 
definition of "veteran," 38 C.F.R. § 3.1(d), and with the 
criteria from 38 C.F.R. § 3.203, pertaining to evidence of 
valid service.  The RO confirmed its administrative denial in 
the June 2005 supplemental statement of the case.  These 
documents essentially notified the appellant of the evidence 
needed to prevail on his claim.  

In addition, in a May 2004 letter, the RO notified the 
appellant of the evidence needed to substantiate his claim, 
and offered to assist him in obtaining any relevant evidence, 
and requested that he submit any evidence in his possession.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 
18 Vet. App. 112.

In light of the foregoing, the Board finds that the 
administrative decision, SOC, SSOC, and notice letter dated 
in May 2004 complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claims, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In an October 2001 administrative decision, the RO 
denied the veteran's claim for basic eligibility for VA 
benefits.  In the July 2002 statement of the case, the RO 
provided the appellant with the applicable regulations 
pertaining to establishing basic eligibility to VA benefits.  
After this case was remanded by the CAVC, and again by the 
Board, the RO provided notice to the appellant in May 2004 of 
the information necessary to establish basic eligibility to 
VA benefits and clarified what information and evidence must 
be submitted by the appellant, and what information and 
evidence would be obtained by VA.     

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Even though notice of the evidence necessary to 
establish basic eligibility was not provided prior to the 
first AOJ adjudication of the claim, the July 2002 SOC and 
May 2004 VA letter corrected any procedural errors.  The May 
2004 letter was provided by the AOJ prior to the last 
transfer and certification of the veteran's case to the 
Board.  Moreover, the content of the notice provided in the 
May 2004 VA letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any 
defect with respect to the timing of the VCAA notice 
requirement was non-prejudicial, and VA's duty to notify the 
appellant has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case VA obtained negative service verification from 
the NPRC in May 1985.  VA also attempted to verify valid 
military service with the Personnel Information Exchange 
System in May 2004, August 2004, and November 2004, using the 
appellant's social security number, but again received 
negative responses.  The appellant has not indicated the 
existence of any other evidence that would aid in 
substantiating his claim.  As the evidence shows that there 
are no records to verify the appellant's military service, VA 
is under no obligation to obtain them.  See Counts v. Brown, 
6 Vet. App. 473, 477 (1994) (citing Porter v. Brown, 5 Vet. 
App. 233, 237 (1993) ("VA ha[s] no duty to seek to obtain 
that which [does] not exist")).

Upon a review of the claims folder, the Board finds that the 
appellant was notified of the evidence and information 
necessary to substantiate his claim for basic eligibility for 
VA benefits; was notified of the respective responsibilities 
of VA and himself as it pertained to who was responsible for 
obtaining such evidence; and also was notified to submit all 
relevant evidence he had to the RO.  Additionally, the Board 
is satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the appellant in developing the facts pertinent to the issue 
of basic eligibility for VA benefits is required to comply 
with the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 
and 5103A; 38 C.F.R. § 3.159.

Analysis

The appellant contends that he is eligible for VA benefits.  
In July 2001, he stated that he served in the USAFFE Luzon 
Guerilla Army Forces in East Central Luzon Guerilla Area, 
Pangasinan-Tarlac Military District, Headquarter Squadron 
427, Philippines, under a regiment commander in the U.S. 
Army.  He also stated that in San Manuel, Tarlac, Guerilla 
Unit Squadron 427 was formed where he served as a 2nd 
Lieutenant in the Intelligence Unit in April 1943.  He 
asserted that in December 1944, he was injured by a bullet to 
his right leg while attacking the Japanese, and that in May 
1945, his Unit was attached to the 32nd Infantry division, 
U.S. Army, and then the 37th Infantry Division, where he 
aided in liberating provinces in Luzon.  He noted that 
subsequent to this he contracted and was treated for malaria, 
and was later honorably discharged.  He noted that his 
malaria is the cause of current bronchial problems.  In his 
November 2001 notice of disagreement, and in April 2004 and 
July 2004, the appellant submitted statements that his 
service was not documented because he served in the 
unrecognized guerrillas, but that his regiment commander, a 
former U.S. Army Officer, swore to his service.  A May 2002 
statement from the appellant indicates that his unit 
disbanded because all of his comrades returned to the 
Philippine Army, and that since he was employed in a civilian 
occupation, he was not aware of the registration of 
guerrillas in the approved reconstructed and recognized 
rosters.  He noted that he received a February 2001 letter 
from the Department of National Defense, Military Service 
Board informing him that his application for guerilla 
military service was approved.  In support of his claim, he 
submitted numerous statements, Republic of the Philippines 
official documents, and affidavits.

An April 1943 unit roster of the USAFFE Luzon Guerilla Army 
Forces, includes the appellant's name, listed under Officers, 
2nd Lieutenant.  A Certificate of Service indicates that the 
appellant served in the Guerilla Forces from April 1943 to 
April 1945.  Additional April 1943 documents indicate that 
the appellant was inducted as 2nd Lieutenant and Intelligence 
Officer in his unit.  It was noted on a Special Order Extract 
that the appellant was appointed by order of a major in the 
U.S. Army.

A November 1957 affidavit was submitted by an individual who 
stated that he was an organizer of a guerilla unit attached 
to the 32nd Infantry Division, U.S. Army, and personally knew 
the appellant was inducted into his unit in April 1943, where 
he was commissioned as 2nd Lieutenant.  The individual also 
noted that the appellant was not included in the recognized 
roster because he asked to be separated from the unit in 
April 1945 so that he could report to his civilian 
occupation, but that the appellant was included in their 
original roster signed by their Colonel.

A January 1992 joint affidavit was submitted from two 
individuals who stated that they were members of the G. 
Company, 2nd Battalion, 1st Pangasinan Regiment with the ranks 
of Sergeant and Corporal and personally knew the appellant to 
be a 2nd Lieutenant in their unit.  They also stated that the 
appellant was not given an Army serial number because he was 
released for private medical treatment for malaria, and went 
straight into a civilian job.

In March 2000, an affidavit was submitted from two 
individuals who stated that they were officers and personally 
knew that the appellant was inducted in 1943 and served as a 
2nd Lieutenant and Intelligence Officer.  They also noted 
that their unit was attached to the 32nd Infantry Division of 
the U.S. Army.

A November 2000 document from the Philippines Department of 
National Defense, Military Service Board lists the appellant 
as a conferred military veteran.  The appellant also 
submitted a copy of the 1997 Philippine Congressional Act, 
which created the Military Service Board under the Department 
of National Defense to review applications for confirmation 
of military service between December 1941 and July 1945.

A June 2001 statement from a private physician provides a 
list of current ailments suffered by the appellant, including 
bronchiectasis and chronic obstructive pulmonary disease.  
Additional private hospital records dated from 1986 to 2000 
for treatment of asthma and bronchiectasis also were 
submitted.

In November 2002, the veteran submitted a copy of a newspaper 
article outlining the recognition of Philippine Army veterans 
who served in the U.S. Armed Forces in World War II.

In February 2003, an individual, who indicated that he was an 
Officer in the U.S. Army during World War II, submitted an 
affidavit that he was stationed with the 26th Cavalry 
Regiment, Philippine Scouts, on Luzon Island in the 
Philippines and organized and commanded a Guerilla Force, 
known as the East Central Luzon Guerilla Area (ECLGA).  He 
also noted that one of the units under his command was the 
1st Pangasinan Regiment, Pangasinan-Tarlac Military District.  
He stated that after having examined the affidavits, rosters, 
and other documents submitted by the appellant, with 
particular attention to the Military Service Board's 
Confirmation of Military Service, which was signed by an 
individual who coincidentally was on the affiant's staff in 
the ECLGA, he believed the appellant had been a legitimate 
recognized guerrilla under his command and recommended that 
he be accepted.  The Board notes that this is the same 
individual whose name appeared on a 1943 document ordering 
that the appellant be inducted as a 2nd Lieutenant and 
Intelligence Officer in the Guerilla Forces of the 
Commonwealth of the Philippines.

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service in the Commonwealth Army of the Philippines is 
included, for compensation, dependency and indemnity 
compensation, and burial allowance, from and after the dates 
and hours, respectively, when they were called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941.  Service as a guerrilla under the 
circumstances outlined in paragraph (d) of this section is 
also included. Persons who served as guerrillas under a 
commissioned officer of the United States Army, Navy or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States Forces are included.  Service as a guerrilla by 
a member of the Philippine Scouts or the Armed Forces of the 
United States is considered as service in his regular status.  
The following certifications by the service departments will 
be accepted as establishing guerrilla service: (i) recognized 
guerrilla service; (ii) unrecognized guerrilla service under 
a recognized commissioned officer only if the person was a 
former member of the United States Armed Forces, or the 
Commonwealth Army. 38 C.F.R. § 3.40.

For a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with the Armed Forces of the United States, the 
period of active service will be from the date certified by 
the Armed Forces as the date of enlistment or date of report 
for active duty, whichever is later, to date of release from 
active duty, discharge, death, or in the case of a member of 
the Philippine Commonwealth Army, June 30, 1946, whichever 
was earlier.  38 C.F.R. § 3.41.  Service department findings 
are binding on VA for purposes of establishing service in the 
United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).

The Board finds that the appellant's claim for benefits is 
without legal merit.

For a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with the Armed Forces of the United States, the 
period of active service will be from the date certified by 
the Armed Forces as the date of enlistment or date of report 
for active duty, whichever is later, to date of release from 
active duty, discharge, death, or in the case of a member of 
the Philippine Commonwealth Army, June 30, 1946, whichever 
was earlier. 38 C.F.R. § 3.41.  In May 1985, the NPRC 
certified that the claimant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
Additional requests in 2004 from the Personnel Information 
Exchange System also received negative responses.  While the 
former U.S. Army Officer's signed affidavit, attesting to his 
belief that the appellant was a legitimate recognized 
guerilla under his command is probative evidence, 
particularly as it conforms to a 1943 Republic of Philippines 
document, this still must be confirmed by the service 
department.  VA is prohibited from finding, on any basis 
other than a service department document or service 
department verification, that a particular individual served 
in the U.S. Armed Forces.  Service department findings are 
binding on VA for purposes of establishing service in the 
United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).

Although the appellant has asserted that the documents from 
the Republic of Philippines Department of National Defense 
Military Service Board and the USAFFE Luzon Guerilla Army 
Forces, and his leg injury and respiratory illnesses are 
sufficient evidence of his military activities, the Board 
notes that the law, and not the facts, is dispositive in this 
case.  The documents from the Philippines Department of 
National Defense, Military Service Board and the USAFFE Luzon 
Guerilla Army Forces are not service department documents and 
therefore are insufficient to establish qualifying service 
for purposes of VA benefits.  38 C.F.R. § 3.203.  The same is 
true of the affidavits from the appellant's acquaintances, 
including the affidavit from the former U.S. Army Officer; 
these are not service department documents and thus cannot 
establish valid service.  As the law, and not the evidence, 
is dispositive, the appeal is denied due to the absence of 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

As a matter of law, entitlement to disability benefits is 
denied because the appellant's service does not establish him 
as a veteran for VA purposes.



____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


